Citation Nr: 1422255	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-02 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to attorney fees based on the grant of service connection for hearing loss and tinnitus.


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran had active service from November 1980 to November 1983.  The appellant in this case is the Veteran's claims agent on separate claims before VA.

The issue on appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which did not withhold attorney fees from the Veteran's award of service connection for hearing loss and tinnitus.


FINDINGS OF FACT

1.  In August 2006, the Veteran filed a claim of entitlement to service connection for hearing loss and tinnitus.

2.  In October 2006, the RO denied the Veteran's claims for service connection.

3.  In November 2006, the Veteran filed a notice of disagreement with the October 2006 denial.  At this time the Veteran's representative was the American Legion (effective November 8, 2006).

4.  In March 2007, the RO issued a Statement of the Case.  The Veteran submitted a timely substantive appeal (VA Form 9) in August 2007.

5.  In April 2008, the RO issued a Supplemental Statement of the Case, and certified the issues on appeal to the Board in July 2008.

6.  In October 22, 2010, the appellant became the Veteran's claims agent via a VA 21-22a.  On this same date a fee agreement was signed by both the Veteran and the appellant.

7.  In November 2010, the appellant requested a copy of the Veteran's claims file from the RO.  He was informed that the claims file had been sent to the Board, and that his FOIA request would be forwarded to the Board.

8.  In June 2011, the Board granted the Veteran's claims of entitlement to service connection for hearing loss and tinnitus.

9.  The appellant did not provide any services related to the claims of entitlement to service connection for hearing loss and tinnitus after the June 2011 final Board decision.


CONCLUSION OF LAW

The appellant is not entitled to attorney fees based on the June 2011 Board decision which granted the Veteran service connection for hearing loss and tinnitus.  38 U.S.C.A. § 5904(c)(1) (West 2002 & Supp. 2012); 38 C.F.R. §§  14.636(c)(2)(i, ii(2013); 20.609(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).

However, an attorney fee dispute is not a "claim" for disability compensation benefits.  The Court has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006). 

Laws and Regulations

A VA claimant and an attorney may enter into a fee agreement providing that payment for the services of the attorney will be made directly to the attorney by VA out of any past-due benefits awarded in a proceeding before VA or an appellate court.  38 U.S.C.A. § 5904(d). 

On December 22, 2006, 38 U.S.C.A. § 5904 was amended by the Veterans Benefits, Health Care, and Information Technology Act of 2006, but only for those claims filed 180 days after the passage of the Act. Pub. L. No. 109-461.  VA promulgated regulations implementing that Act on May 22, 2008.  Those regulations, effective June 23, 2008, replaced 38 C.F.R. § 20.609 with 38 C.F.R. § 14.636.  The changes apply to fee agreements entered into on or after June 23, 2008.  73 Fed. Reg. 29,852, 29,866 (May 22, 2008). 

In this case, the representative's fees under appeal stem from a fee agreement entered into in October 2010; thus the amended regulations are applicable in this case.  Nonetheless, pertinent to the current appeal, the regulatory changes provide that, in cases in which the notice of disagreement was filed on or before June 19, 2007, the requirements contained in the prior regulation (38 C.F.R. § 20.609(c) (2006)) largely still apply.  In particular, under 38 C.F.R. § 14.636(c)(2), in cases in which the Notice of Disagreement was filed on or before June 19, 2007, agents and attorneys may charge fees only for services provided after both of the following conditions have been met: 

(i) a final decision was promulgated by the Board with respect to the issue, or issues, involved in the appeal; and 

(ii) the agent or attorney was retained not later than one year following the date that the decision by the Board was promulgated.  (This condition will be considered to have been met with respect to all successor agents or attorneys acting in the continuous prosecution of the same matter if a predecessor was retained within the required time period.)  

38 C.F.R. § 14.636(c)(2).

The Board recognizes that under the prior regulations, there was an additional requirement that the notice of disagreement have been received by the agency of original jurisdiction no later than November 18, 1988.  This condition was eliminated by the amended regulation.  Again, because the fee agreement at issue in this matter was entered into in October 2010, the amended regulation applies, so the November 18, 1988, notice of disagreement requirement need not be met.

Factual Background and Analysis

In this case, the Veteran filed a claim of entitlement to service connection for tinnitus and hearing loss in August 2006.  After an initial October 2006 denial, the Veteran appointed the American Legion as his representative.  With the American Legion as his representative service organization, the Veteran filed a timely notice of disagreement (November 2006), and a timely substantive appeal (August 2007).  Thereby perfecting his appeal.   

Following an April 2008 Supplemental Statement of the Case, a representative of the American Legion submitted additional argument in July 2008.  Additionally in July 2008, the claim was certified to the Board on appeal.

On October 22, 2010, the Veteran and appellant entered into a direct fee agreement, and the Veteran appointed the appellant as his claims agent.  

In November 2010, the appellant requested a copy of the Veteran's claims file from the RO.  The RO informed the appellant that the claims file was forwarded to the Board, and the RO forwarded the FOIA request to the Board.

In June 2011, the Board granted the Veteran's claims of entitlement to service connection for tinnitus and hearing loss.  The Veteran was awarded past-due VA disability compensation benefits.  A sum of the Veteran's past-due VA benefits was withheld for the payment of eligible attorney fees.  The RO, however, determined that the appellant was not eligible for attorney fees.  The appellant has appealed this determination.

Here, the Board agrees with the RO's finding that the appellant is not eligible for representation fees.  As noted, the NOD in this claim was filed prior to June 19, 2007.  In reaching this conclusion, the Board has considered the appellant's arguments that the April 2008 SSOC constituted a new decision and that his "subsequent timely NOD" was therefore filed after June 19, 2007.  First, there is no indication in the claims file or in Virtual VA that the appellant ever filed a subsequent NOD stemming from the August 2006 claim.  Second, this argument that the SSOC constitutes a new decision is incorrect.  The October 2006 rating decision was already on appeal to the Board when the SSOC was issued.  Although an SSOC can constitute a final decision, here, an appeal of these claims to the Board had already been perfected.  Third, the appellant did not become the representative for the Veteran until October 2010, so nothing he filed could have constituted a timely NOD (that is, even if the 2008 SSOC was considered a new adjudication, he could not have a filed a timely NOD within one year of the Veteran's notification of that decision).  

As the NOD was filed prior to June 19, 2007, the appellant "may charge fees only for services provided after both of the following conditions have been met: (i) a final decision was promulgated by the Board with respect to the issue, or issues, involved in the appeal; and (ii) the agent or attorney was retained not later than one year following the date that the decision by the Board was promulgated."  The June 2011 Board decision was final as it granted the appealed decisions in full (granted service connection for tinnitus and hearing loss).  The appellant was retained prior to the Board decision in October 2010.  However, here, the appellant did not provide any services after the Board decision.  Notably, the American Legion represented the Veteran throughout the appeal process, and up until certification of the appeal to the Board.  In fact, in March 2011, after the appellant had been appointed as representative, the American Legion submitted an informal hearing presentation to the Board.  There is no evidence in the claims file that the appellant did anything after his appointment (with respect to the claims of entitlement to service connection for tinnitus and hearing loss) other than request a copy of the Veteran's claims file. 

In sum, the NOD in the claim was filed prior to June 19, 2007.  The Board provided a final decision on the appealed claims in June 2011.  There is no evidence that the appellant, who was retained in October 2010, provided any services after the June 2011 Board decision in relation to the service connection claims.  As no services were provided after the Board decision, the appellant is not eligible to receive the withheld representation fees.

The Board also notes that in December 2011, the Veteran contacted his RO to state that the appellant was requesting that the Veteran pay him his fee in cash because the VA had determined that he was not eligible to the withheld attorney fee of $1,442.36.  In light of the decision rendered herein, both the Veteran and the appellant are advised that the Veteran is not required to pay the appellant for any attorney fees as a result of the grant of service connection for hearing loss and tinnitus.  


ORDER

Entitlement to attorney fees based on the grant of service connection for hearing loss and tinnitus is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


